NOT FOR PUBLICATION                           FILED
                    UNITED STATES COURT OF APPEALS                        FEB 13 2019
                                                                      MOLLY C. DWYER, CLERK
                                                                       U.S. COURT OF APPEALS
                           FOR THE NINTH CIRCUIT

UNITED STATES OF AMERICA,                       No.    17-50396

                Plaintiff-Appellee,             D.C. No.
                                                2:05-cr-01046-DSF-7
 v.

MARK ARNESON,                                   MEMORANDUM*

                Defendant-Appellant.

                   Appeal from the United States District Court
                      for the Central District of California
                    Dale S. Fischer, District Judge, Presiding

                          Submitted February 11, 2019**
                              Pasadena, California

Before: D.W. NELSON, CALLAHAN, and OWENS, Circuit Judges.

      Mark Arneson appeals from his sentence imposed on remand for his

convictions for violation of the Racketeer Influenced Corrupt Organizations Act

(“RICO”), RICO conspiracy, honest-services wire fraud, and identity theft. We

previously affirmed Arneson’s foregoing convictions, vacated his other


      *
             This disposition is not appropriate for publication and is not precedent
except as provided by Ninth Circuit Rule 36-3.
      **
             The panel unanimously concludes this case is suitable for decision
without oral argument. See Fed. R. App. P. 34(a)(2).
convictions, and remanded for resentencing. See United States v. Christensen, 828

F.3d 763, 776 (9th Cir. 2015); United States v. Christensen, 624 F. App’x 466,

473-74 (9th Cir. 2015). As the parties are familiar with the facts, we do not

recount them here. We review a district court’s interpretation of the Sentencing

Guidelines de novo, its application of the Guidelines to the facts for abuse of

discretion, and its factual findings for clear error. Christensen, 828 F.3d at 815.

We affirm.

      Arneson argues that his 121-month sentence is substantively unreasonable

because the district court’s six-level upward departure under U.S.S.G. § 5K2.0:

(1) was based on impermissible double counting; (2) was based on insufficient

factual findings of obstruction; and (3) created an unwarranted sentencing

disparity. See id. at 819 (considering an upward departure under § 5K2.0 “as part

of . . . a sentence’s substantive reasonableness,” which is reviewed for abuse of

discretion). We are not persuaded.

      First, the district court did not engage in impermissible double counting by

imposing both a six-level departure under § 5K2.0 and a two-level enhancement

for obstruction of justice under § 3C1.1. Contrary to Arneson’s characterization,

the six-level departure under § 5K2.0 was based not only on Arneson’s

obstruction, but also on other factors such as his breach of public trust and harm to

the victims. Moreover, to the extent that the district court relied on Arneson’s


                                          2
obstruction for the six-level departure under § 5K2.0, the district court did not

abuse its discretion in determining that this case was substantially more egregious

than ordinary cases of obstruction. See U.S.S.G. § 5K2.0 (Nov. 2001) (providing

that where “the applicable offense guideline and adjustments do take into

consideration a factor listed in this subpart, departure from the applicable guideline

range is warranted only if the factor is present to a degree substantially in excess of

that which ordinarily is involved in the offense”); United States v. Ward, 914 F.2d

1340, 1348 (9th Cir. 1990) (stating that a district court may depart upward under

§ 5K2.0 to address obstruction that is “significantly more egregious than the

ordinary cases of obstruction listed in the application notes to § 3C1.1, of which

the Commission has taken full account”).

      Second, the record shows that the district court made sufficient factual

findings of obstruction to support the six-level upward departure under § 5K2.0.

Contrary to Arneson’s contentions, the district court did not clearly err in finding

that Arneson’s testimony regarding bankruptcy and being on a plane was

perjurious. See United States v. Jimenez, 300 F.3d 1166, 1170 (9th Cir. 2002)

(stating that a district court’s determination that the defendant “obstructed justice is

a factual finding reviewed for clear error”).

      Finally, the six-level upward departure did not create an unwarranted

sentencing disparity. See 18 U.S.C. § 3553(a)(6) (stating that a court should


                                           3
consider “the need to avoid unwarranted sentence disparities among defendants

with similar records who have been found guilty of similar conduct”). For

example, the district court did not clearly err in finding that Arneson was not

similarly situated to co-defendant Craig Stevens. See United States v. Ressam, 679

F.3d 1069, 1094-95 (9th Cir. 2012) (en banc) (stating that co-defendants who

engaged in lesser acts, were convicted of different crimes, or pled guilty were not

appropriate comparisons under § 3553(a)(6)).

      In sum, Arneson’s 121-month sentence is substantively reasonable and the

district court did not abuse its discretion by imposing it.

      AFFIRMED.




                                           4